Citation Nr: 0003442	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected residuals of the shell fragment wound of 
the left knee, currently evaluated as 10 percent disabling.  

2.  The propriety of the initial rating assigned for the 
service-connected residuals of the shell fragment wound of 
the right knee and leg, currently evaluated as 10 percent 
disabling.  

3.  The propriety of the initial rating assigned for the 
service-connected scar on the right thigh as the residual of 
a shell fragment wound, currently evaluated as 10 percent 
disabling.  

4.  The propriety of the initial rating assigned for the 
service-connected scar on the left lateral abdominal wall as 
the residual of a shell fragment wound, currently evaluated 
as noncompensably disabling.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1987 to 
June 1991.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from an October 1991 decision of the RO.  

In October 1994 and August 1996, the Board remanded the case 
for further development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is not shown to have more than a slight 
functional limitation due to pain caused by the shell 
fragment wounds of the left knee and right knee and leg.  

3.  The veteran is shown to have moderately severe impairment 
due the residual scarring and related muscle damage to the 
right medial thigh due to the service-connected shell 
fragment wound injury.  

4.  The veteran's service-connected scar on the left lateral 
abdominal wall, as a residual of a shell fragment wound, is 
shown to be tender and painful on objective demonstration 
with no compensable muscle damage.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a shell 
fragment wound of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (1999).  

2. The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a shell 
fragment wound of the right knee and leg have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (1999).  

3.  The criteria for the assignment of a rating of 20 percent 
for the service-connected scar on the right thigh, as 
residual of a shell fragment wound, have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.73 including Diagnostic 
Code 5315, 4.118 including Diagnostic Codes 7803, 7804, 7805 
(1999).  

4.  The criteria for the assignment of a 10 percent rating 
for the service-connected scar on the left lateral abdominal 
wall, as residual of a shell fragment wound, have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.118 including Diagnostic 
Code 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in March 1991, the veteran was walking past a shell when it 
exploded.  He was reported to have shrapnel wounds in the 
lower extremities, right greater than left.  The range of 
motion of the left knee was reported to be from 0 to 135 
degrees, and range of motion of the right knee was from 0 to 
115 degrees.  On discharge examination in April 1991, the 
veteran was reported to have multiple shrapnel wounds.  The 
right leg was reported to have decreased range of motion 
following surgery to remove shrapnel.  

In July 1991, a VA outpatient treatment record reported that 
the veteran had a full range of motion of the right knee with 
no ligamentous instability, erythema, point tenderness or 
effusion.  He was diagnosed with knee pain, status post 
trauma.  

On VA records, reflecting treatment in August and September 
1991, the veteran's abdomen was reported to be benign.  He 
was reported to have a small fragment in his left posterior 
axillary line that was nontender.  He was reported to have 
multiple scars on the lower extremities and healed scars over 
the right medial knee area where two fragments were removed.  
He was reported to have good range of motion of the knees 
with little laxity.  There were reported to be no real 
discomfort on full range of motion and good lower muscle 
strength.  Neurologically, no focal deficits were noted.  The 
impression was that of history of multiple shrapnel wounds to 
the lower legs, which all appeared to have healed well.  
There was reported to be some shrapnel still indwelling.  

On a VA joints examination in March 1995, the veteran 
reported that he had multiple shell fragments in his left 
flank and right and left knees.  He reported that he had had 
surgical removal of two fragments from his right knee and 
that he had pain in both knees.  X-ray studies from July 1991 
were reported to show that the bilateral knees were 
essentially normal, except for the presence of metallic 
fragments.  The left tibia and fibula were reported to be 
normal, except for the noted retained fragments.  The 
veteran's reflexes were reported to be intact at the knees 
and ankles, and sensory examination was intact to touch and 
position everywhere in the lower extremities.  He was 
reported to heel and toe walk without any problem, and gait 
was reported to be normal.  There was reported to be no 
swelling or redness of the knees or major knee instability, 
although anterior drawer showed approximately 1+ laxity, 
bilaterally.  There was reported to be no medial lateral 
instability of the right knee.  

The veteran was reported to have multiple scars of varying 
sizes on the right knee, two very small scars on the right 
anterior leg and a larger scar on the right medial thigh that 
was painful to touch.  No obvious fragments were reported to 
be palpable.  The left leg was reported to show fragments on 
the interior and lateral calf and the left flank had a small 
scar.  These areas were reported to show scarring, but no 
redness, increased warmth or other skin changes.  The 
impression was that of status post fragment injury with 
numerous scars.  No obvious neurological problems were 
reported to be secondary to the scars.  The veteran was 
reported to have ongoing complaints of pain and decreased 
function.  

On a VA radiology report of the right femur in March 1995, 
the impression was that of a large metallic fragment 
associated with the mid-portion of the right femur with 
associated heterotopic bone formation.  Two smaller metallic 
foreign bodies were reported to be seen in the soft issues 
anterior to the distal femur.  

On VA muscle examination in October 1996, the veteran was 
reported to complain of significant pain in the knees and 
difficulty with standing for long periods of time.  The 
veteran indicated that he was employed full time and was able 
to perform his work as a line welder on most days without any 
difficulty.  He indicated that he had pain that waxed and 
waned when he tried to relax.  He was reported to have 
moderate to severe difficulty when playing with his children 
secondary to his thigh injury.  The veteran indicated that 
the pain in his thigh and abdomen was worse when he attempted 
to play sports or engage in other activities.  He reported 
that the pain in his knees was something that he could live 
with, but that he limited his activity.  Motor examination of 
the upper and lower extremities was reported to reveal normal 
bulk, normal tone and normal strength, 5/5.  There was 
reported to be no evidence of any atrophy of any muscle 
group.  An area on the right medial thigh measuring 1cm. x 2 
cm., where shrapnel particles still remained, was reported to 
be exquisitely tender to just modest pressure.  There was 
reported to be a small, well-healed scar on the left lower 
lateral abdomen which, with only deep pressure, became mild 
to moderately tender to the veteran.  There was reported to 
be full range of motion of both knees, with mild to moderate 
crepitation over both knees during range of motion 
performance.  The veteran indicated that he was not currently 
experiencing much pain, but that there were times when the 
pain increased about 25 to 35 percent.  Deep tendon reflexes 
were reported to be normal at 1+ throughout, and sensory 
examination was unremarkable.  Gait was reported to be 
normal, and the veteran was reported to be able to walk on 
his heels and toes.  

The impression reported in connection with the VA examination 
was that the residual scarring in the medial thigh was a 
moderate to severe inhibitor of normal daily activity for the 
veteran.  The veteran was reported to exhibit profound 
tenderness on palpation in this area and to have been 
embarrassed in the past to mention the extent of his 
complaints.  The veteran's abdominal wound was reported to 
show only minimal evidence of damage to this area, although 
it was suspected that it limited his activity secondary to 
pain.  The examiner reported that he suspected that, because 
the veteran was employed full time and stood on his feet 
during work, the degenerative changes in his knees, as 
evidenced by crepitation and decreased use, limited his 
ability to perform for someone his age.  The examiner 
indicated that there were no particular studies that needed 
to be completed on the veteran.  There was reported to be no 
instability or degree of residual weakness present on 
examination, but the examiner noted that, on history, the 
impact on the area of the veteran's thigh would be serious on 
his function as a husband and father.  

On VA joint examination in October 1996, the veteran was 
reported to have sustained an injury in service from an 
undetermined ammunition device that exploded and struck the 
veteran with shrapnel.  He was reported to complain of 
intermittent bilateral knee pain and tenderness in the right 
thigh, especially with activity, and was reported to complain 
of poor sleep, at times, when his knees ached.  He was 
reported not to be able to run because of his pain.  His pain 
intensity was reported to vary from mild to severe and the 
duration of pain lasted for a few hours to more than a week.  
He was reported to occasionally use nonsteriodal anti-
inflammatory drugs or Tylenol on an as needed basis for pain 
control.  On March 1995 x-ray studies, the veteran's left 
knee was reported to show a metallic density in the 
posterolateral area of the left knee joint.  A second 
metallic density was reported to be located posterior to the 
proximal tibia.  A radiologic examination of the right knee 
was reported to show two metallic densities anterior to the 
distal femur.  There was reported to be no evidence of acute 
fracture or dislocation in either knee.  Imaging of the left 
tibia and fibula was reported to show no significant changes 
since his prior studies in 1991.  An x-ray study of the right 
femur was reported to show a large metallic density 
associated with the midshaft of the femur as well as an area 
of heterotopic ossification.  

The veteran was reported to have multiple areas of scarring, 
including the medial thigh and medial knee on the right side.  
There was reported to be an anterior scar which was due to a 
laceration after he was discharged from service.  On the 
lower left extremity, there were reported to be scars on the 
lateral side of the leg below the knee, in two locations, and 
one scar anterior along the shin.  The veteran was reported 
to have had wounds in the upper thigh, but there was no scar 
observable.  He was reported to have a scar due to a shrapnel 
wound in his mid-left flank.  All scars were reported to be 
approximately 1 cm. in size.  Inspection of the knees was 
reported to show them to be symmetric without evidence of 
erythema or swelling.  Range of motion at the knee was 
reported to be from 0 to 140 degrees, bilaterally, and motor 
strength was 5/5 in all muscle groups in the lower 
extremities, bilaterally.  Light touch sensation was reported 
to be intact.  Deep tendon reflexes were 2+ at the patella, 
and ankles and distal pulses were palpable.  The impression 
was that of residual bilateral knee and right thigh pain 
secondary to traumatic injury.  The examiner indicated that 
he had reviewed the veteran's claims folder.

In August 1997, a VA outpatient treatment record reported 
that the veteran complained of left knee pain.  There was 
reported to be no effusion or swelling and range of motion 
was reported to be from 0 to 135 degrees.  Joint line 
tenderness was reported to be negative.  There was reported 
to be tenderness in the posterior popliteal fossa.  


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1999).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  







A.  Left knee and Right Knee and Leg

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a including 
Diagnostic Code 5256 (1999).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, warrants a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, warrants a 20 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is severe, warrants a 30 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5257 (1999).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5258 (1999).  

Removal of semilunar cartilage which is symptomatic warrants 
a 10 percent rating.  38 C.F.R. § 4.71a including Diagnostic 
Code 5259 (1999).  

Leg limitation, with flexion limited to 15 degrees, warrants 
a 30 percent rating.  Leg limitation, with flexion limited to 
30 degrees, warrants a 20 percent rating.  Leg limitation, 
with flexion limited to 45 degrees, warrants a 10 percent 
rating.  Leg limitation, with flexion limited to 60 degrees, 
warrants a noncompensable rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5260 (1999).  

Leg limitation, with extension limited to 45 degrees, 
warrants a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, warrants a 40 percent rating.  Leg 
limitation, with extension limited to 20 degrees, warrants a 
30 percent rating.  Leg limitation, with extension limited to 
15 degrees, warrants a 20 percent rating.  Leg limitation, 
with extension limited to 10 degrees warrants a 10 percent 
rating.  Leg limitation, with extension limited to 5 degrees, 
warrants a noncompensable rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5261 (1999).  

A normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  

The veteran contends, in essence, that he is entitled to 
higher ratings for the service-connected residuals of shell 
fragment wounds of the left knee, right knee and right leg.  

On VA records, reflecting treatment from August 1991 to 
September 1991, the veteran was reported to have good range 
of motion of the knees with little laxity.  There was 
reported to be no real discomfort on full range of motion, 
and he had good lower muscle strength.  No focal deficits 
were noted neurologically.  The impression was that of a 
history of multiple shrapnel wounds to the lower legs, all of 
which appeared to have healed well.  

On VA muscle examination in October 1996, motor examination 
of the upper and lower extremities was reported to reveal 
normal bulk, tone and strength at 5/5.  There was reported to 
be no evidence of any atrophy of any muscle group. There was 
reported to be full range of motion of the knees, with mild 
to moderate crepitation over both knees during range of 
motion performance.  The veteran indicated that he was not 
experiencing much knee pain, but that the pain would 
occasionally increase.  

On VA joint examination in October 1996, the veteran was 
reported to complain of intermittent bilateral knee pain.  
Previous x-ray studies were reported to show that the 
bilateral knees were essentially normal.  There was reported 
to be no swelling or redness of the knees or instability.  
Range of motion was reported to be from 0 to 140 degrees, 
bilaterally, with no evidence of erythema or swelling.  Motor 
strength was reported to measure 5/5 in all muscle groups in 
the lower extremities, bilaterally, and light touch sensation 
was intact.  The impression was that of residual bilateral 
knee and right thigh pain secondary to traumatic injury.  

The Board acknowledges the veteran's complaints of bilateral 
knee pain on motion.  However, the veteran has consistently 
been reported to have full range of motion of the knees with 
muscle strength of 5/5 in all muscle groups in the lower 
extremities.  He has also been reported to have no 
significant instability or recurrent subluxation.  Thus, 
despite his complaints of knee and leg pain, any related 
functional limitation due to pain is not shown approximate 
that of more than a slight degree in either knee.  
Consequently, the Board finds that the veteran finds that 
medical record does not support the assignment of more than a 
10 percent rating for the service-connected left knee or 
right knee and leg residual shell fragment wound disability.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999).  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected left 
knee disability and right knee and leg disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time since service has the 
service-connected left knee disability and right knee and leg 
disability been more disabling than as currently rated.   

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


B. Scars of the Right Thigh and Left Lateral Abdominal Wall

The veteran contends, in essence, that he is entitled to 
higher ratings for the service-connected residuals of shell 
fragment wounds of the right thigh and left lateral abdominal 
wall.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1999), superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1999), superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805 
(1999), other scars are to be rated on the limitation of 
function of the part affected.  

Under 38 C.F.R. § 4.73 including Diagnostic Code 5315 (1999), 
a 20 percent rating is warranted for moderately severe damage 
to the muscles of Group XV of the mesial thigh.  

On VA examination in October 1996, the veteran was found to 
have an area of residual right medial thigh scarring and 
damage which the examiner described as being a moderate to 
severe inhibitor of normal daily activity.  Given the 
apparent functional loss related to these service-connected 
shell fragment wound residuals, the Board finds that the 
level of related disability is shown to more nearly 
approximate that of moderately severe damage to the muscles 
of the mesial thigh of Group XV.  Hence, an increased rating 
of 20 percent for the service-connected shell fragment wound 
residuals in this region.  

On VA muscle examination in October 1996, the veteran was 
reported to have a small, well-healed scar on the left lower 
lateral abdomen that, with deep pressure, became mild to 
moderately tender to the veteran.  There was reported to be 
only minimal evidence of damage to the abdominal area, 
although the pain limited his activity somewhat.  

The Board acknowledges the veteran's complaints regarding his 
service-connected scar left lateral abdominal wall.  The scar 
is shown to be tender and painful on objective demonstration.  
Consequently, the service-connected scar of the left lateral 
abdominal wall also warrants the assignment of a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Code 7804 (1999), which is the maximum schedular rating for 
residual scarring.  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
scars of the right thigh and left lateral abdominal wall as 
prescribed by the Court in Fenderson, 12 Vet. App. 119 
(1999).  However, at no time since service have these 
service-connected disabilities been more disabling than as 
now rated.  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

A rating in excess of 10 percent for the service-connected 
residuals of the shell fragment wound of the left knee is 
denied.  

A rating in excess of 10 percent for the service-connected 
residuals of the shell fragment wound of the right knee and 
leg is denied.  

A rating of 20 percent for the service-connected right thigh 
shell fragment wound residuals is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A rating of 10 percent for the service-connected scar on the 
left lateral abdominal wall, as residual of the shell 
fragment wound, is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 



